Mr. Justice Scott delivered the opinion of the court: The Appellate Court in this case stated that there was no conflict in the evidence, and concluded that the proof was not sufficient to sustain the decree. Appellants insist that the evidence was conflicting, and as the chancellor had opportunity to see and hear the witnesses, the ordinary rule respecting his findings of fact should be applied. There can be no question that in 1886 the father with his own funds purchased notes secured by chattel mortgages on the printing establishment; that the father foreclosed the mortgages and purchased the property at the sale; that the business was thereafter conducted by employees of the father; that the proceeds of this business went into a bank account owned and controlled by him and kept in the name of Clohesey & Co.; that the entire plant was destroyed by fire about ten years before the trial of this case in the superior court and was replaced by the father. Up to the time of the trial he enjoyed the profits arising from the business and was apparently the sole owner thereof. He and his son David, the only persons who had actual personal knowledge on the subject, both testify that he was the owner of the establishment, and that the son David had no interest of any character, as owner, in the plant or the business there conducted. None except the father and the daughter, Catherine, drew checks upon the bank account, and into that account went not only the proceeds of this business, but the father’s salary and rents from real estate owned by him. The first alleged conflict in the evidence pointed out in the brief of the appellants is between David, the son, and Frank J. Kain on the part of appellants and Catherine on the part of appellees. It is said that the two former testified that David was the manager of the business, while Catherine testified that she was the manager of the business. The statement that any particular person was the manager of the business is the statement of a legal conclusion. When we examine the testimony of these witnesses there is no real conflict. What Catherine in fact said as to being manager was: “I was the manager, as well as my two brothers; I look after the financial end of it.” She was the cashier and book-keeper. When David was present he employed the help, bought the stock and fixed the price of the work that was done in the shop. He did not give his attention steadily to the business, however, and was absent several weeks at a time, several times each year. He says on account of ill-health; his sister says on account of his drinking habits. When he was absent the duties above indicated which were performed by him when he was present were attended to either by Catherine or by Timothy J. Clohesey, another son of Timothy C., who worked in the establishment many years. It is urged that there is a conflict in the evidence in reference to the time when Catherine was first employed as book-keeper and cashier. David testified that she came there a year or so after the mortgage was foreclosed. In the foreclosure proceeding the father was represented by Daniel F. Flannery, a member of the Cook county bar, who took the necessary measures to effect a sale. Mr. Flannery testified in this case that at the time the father acquired the property at the foreclosure sale he advised his client to bring his daughter there and make her cashier and bookkeeper, so that he would get the benefit of the business; that the father did so, and that the daughter was brought there at that time. Mr. Flannery says: “The girl was there when I was there; I got her there.” The "father and the daughter both testified that she came there immediately after the foreclosure, and that upon Mr. Flannery’s advice she and her father went to the bank together and there made arrangements by which checks signed by her and drawn upon the account of Clohesey & Co. should be honored. At the time of the foreclosure the establishment was closed for a time, how long does not appear, except that it was for a greater length of time than one day. We are satisfied that when it was re-opened the daughter was there for the purpose of keeping the accounts- and handling the cash for her father. Appellants insist that the circumstances show that the testimony to the effect that the father was the sole owner of thé establishment and of the profits arising from the business is untrue. We think there are two circumstances, only, which, unexplained, afford basis for that contention. First, the daughter, Catherine, at the time of the foreclosure was but fourteen or fifteen years of age and was taken from school to go into this business. It is manifest that she could then have had no knowledge of the printing business that would have enabled her to conduct or manage the establishment. She could not have fixed the price for job work, employed printers or bought stock with discretion. We think it entirely clear, however, that she was placed in this business, by Mr. Flannery’s direction, as cashier and book-keeper. At that time the affairs of the establishment were not complicated. But four printers were then employed, and in a small business of that kind an intelligent girl of that age would very likely be able to keep account of cash received and paid out, so that her father’s interest would be protected and he could be assured that he was receiving all the money arising from the business. The second of the circumstances to which we have just referred is found in the fact that David, the son, for about twenty years after the foreclosure of the mortgage worked in this establishment, and received therefor, according to appellees, his living,—that is, his board and clothes and but a few dollars per week,—which, according to the testimony of appellants’ witnesses, is much less than his services were actually worth. At the time the mortgage was foreclosed, however, he was but twenty-three years of age. The father had originally advanced or given to him $1000 with which to engage in the printing business at the time he formed the partnership with Spencer and Wallace, and this money was lost. The father had a large family of children, all of whom seem to have been younger than David. Several of these younger children worked at the business from time to time,-—-some of them for many years. The daughter, Catherine, was there during all the time after the foreclosure of the mortgages, and the son Timothy J. was there for a period of about eighteen years. Other children worked there for shorter periods. The son David has never married and has always lived in his father’s home. The great preponderance of the evidence shows that during the time the children of Timothy C. Clohesey worked in this establishment they were treated alike. Each received his or her board and clothing and a small sum per week. David was in the same category as the others. Of course, in the beginning he did not stand on .the same basis as the others by reason of his greater skill and ability, but as the others acquired knowledge of the business their deserts became more nearly equal; and his irregular habits, whether resulting from ill-health or dissipation, must also be taken into consideration in determining whether or not the testimony of the father and son is so unreasonable that a court would be justified in saying that the testimony of each was untrue. We do not think the circumstances relied upon by the appellants, as they are explained by proof found in this record, sufficient to outweigh the evidence in favor of appellees. ■ Appellants say that the question at issue here is whether David could work for his father, without adequate compensation, for twenty years', in a business which brought the father large returns, without subjecting the fruit of David’s labors in the father’s hands to the payment of the son’s debts. As a legal proposition he could do so if the condition of affairs was not the result of a fraudulent arrangement designed to enable David to evade the payment of his debts, and the evidence does not sustain a charge of fraud in this regard. Moreover, the value of the services of a man who would properly manage this establishment is one thing; the value of the services actually rendered by David is another. When the course pursued by him in abandoning his employment from time to time is considered, together with the other facts and circumstances shown by the proof, it is doubtful whether his compensation was inadequate. It is unnecessary to determine whether laches constitutes a defense in this action. The judgment <?f the Branch Appellate Court will be affirmed. . , Judgment affirmed.